United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Middletown, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1036
Issued: March 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 12, 2012 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) schedule award decision dated March 8, 2012. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than a 12 percent impairment of the left
arm, for which she received a schedule award; and (2) whether appellant sustained any
permanent impairment causally related to her accepted lumbar condition, thereby entitling her to
a schedule award under 5 U.S.C. § 8107.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 3, 2008 appellant, a 56-year-old postmaster, injured her left knee, left shoulder and
low back when she fell after slipping in a puddle of water. She filed a claim for benefits on June 7,
2008, which OWCP accepted for left shoulder sprain, lumbar sprain and left knee contusion. On
December 23, 2008 appellant underwent arthroscopic surgery for repair of left shoulder
impingement disease, subacromial bursitis and left rotator cuff tendinitis. The surgery was
authorized by OWCP.
On September 21, 2010 appellant underwent a magnetic resonance imaging (MRI) scan of
the lumbar spine, which showed disc space narrowing and desiccation at L3-4, L4-5 and L5-S1.
The report found no disc bulge or protrusion at L1-2 or L2-3 and a tear of the annulus fibrosis with
central disc protrusion/mild left-sided disc bulge deforming the ventral thecal sac at L3-4, with no
central or neural foraminal stenosis. Appellant also had a tear of the annulus fibrosis and a small
broad-based central disc protrusion deforming the ventral thecal sac at L4-5, with no significant
central or neural foraminal stenosis; the study demonstrated a tear of the annulus fibrosis and a
minimal disc bulge at L5-S1, with no narrowing of the central canal or neural foramina and no
significant facet arthropathy. The report concluded that she had lumbar spondylosis at L3-4, L4-5
and L5-S1, with no significant spinal stenosis or nerve root impingement.
On September 22, 2010 appellant underwent an electromyogram (EMG) and nerve
conduction study (NCS) following numbness in the left leg from her knee to her foot. She was
evaluated for lumbar radiculopathy and/or peripheral compressive neuropathy. The results of the
motor nerve conduction studies showed normal distal latencies and conduction velocities of left
tibial and peroneal nerves. Sensory nerve conduction studies indicated normal peak latencies and
amplitudes for left sural nerves. H-reflex studies were within the normal range. The EMG of the
left lower extremity also showed normal results.
On December 23, 2010 appellant filed a claim for schedule award based on a partial loss
of use of her left upper extremity and left lower extremity.
In an August 25, 2011 report, Dr. Shahzad K. Jahromi, Board-certified in family practice,
found that appellant had a 12 percent permanent impairment of the left upper extremity and a 7
percent whole person impairment of the lower extremities. He stated that he used the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (fifth
edition). Dr. Jahromi rated impairment based on loss of range of motion in the left shoulder. On
physical examination, appellant had 80 degrees of forward flexion; 80 degrees of abduction; and
that the remaining range of motion measurements were within normal limits. With regard to the
accepted lower back condition, Dr. Jahromi rated a seven percent whole person impairment
pursuant to Table 15-3 of the fifth edition of the A.M.A., Guides. He stated that appellant had
sustained an acute injury with a radiographically confirmed herniated disc at the level and site
noted on physical examination.
In a December 19, 2011 report, Dr. Christopher R. Bingham, a specialist in internal
medicine and an OWCP medical adviser, found that appellant had a 15 percent impairment of the
left arm under the sixth edition of the A.M.A., Guides from her accepted left shoulder
impingement condition. He noted that the diagnosis-based method was the preferred method for

2

determining impairment. Dr. Bingham also calculated impairment under the range of motion
method to determine the higher degree of impairment stemming from appellant’s accepted left
shoulder impingement condition.
Using the diagnosis-based method of impairment calculation, Dr. Brigham utilized Table
15-5, page 402 of the A.M.A., Guides, the Shoulder Regional Grid, to find that appellant had a
class 1 impairment for impingement syndrome of the ligament/bone/joint. He found that this
yielded a three percent upper extremity impairment for residual loss, functional with normal
motion. Applying the net adjustment formula at section 15.3, pages 406, 410 and 411 of the
A.M.A., Guides,2 Dr. Brigham found that the grade modifier at Table 15-7, page 406 for
functional history was 1, for a mild problem, pain/symptoms with strenuous/vigorous activity,
plus medication to control symptoms; the grade modifier for Physical Examination (GMPE) at
Table 15-8, page 408 was 2, for a moderate motion loss problem; and the grade modifier for
Clinical Studies (GMCS) at Table 15-9 was 1, for a mild problem, for a postoperative diagnostic
study, which confirmed mild degenerative changes. Pursuant to the formula set forth at Table
15-21, page 411, Dr. Brigham then subtracted the grade modifier 1 from grade modifier 2 for
both functional history at Table 15-7 and clinical studies at Table 15-9, which yielded a net
adjusted grade 0 plus 1 -- a total grade of plus 1, which moved the default position to D, which
represented a four percent impairment of the left upper extremity at Table 15-5, page 402.3 This
resulted in a total seven percent impairment of the left upper extremity based on the
diagnosis-based method of rating impairment.
Dr. Brigham stated that the footnote to Table 15-5, Shoulder Regional Grid, indicated
that “if motion loss is present, this impairment may alternatively be assessed using [s]ection
15.7, Range of Motion Impairment.” Using the range of motion measurements, Dr. Brigham
evaluated impairment using section 15.7g, Shoulder Motion and Table 15-34, Shoulder Range of
Motion. He properly rated a 9 percent impairment based on 80 degrees of flexion and a 6
percent impairment for 80 degrees of abduction, for a total 15 percent left upper extremity
impairment based on loss of range of motion. Because this method produced a higher
impairment rating than the diagnosis-based method, Dr. Brigham determined that appellant had a
15 percent left arm impairment from the accepted left shoulder impingement syndrome.
With regard to appellant’s lumbar spine/radiculopathy condition, Dr. Brigham advised
that spinal nerve impairment evaluations pertaining to radiculopathy, which affected the
extremities had been clarified in the July/August issue of The Guides Newsletter.4 The new
proposed tables outlined in The Guides Newsletter indicated that radiculopathy was ratable but
must be based on clinical findings, such as sensory or motor deficits of the spinal nerves.
Pursuant to the sixth edition of the A.M.A., Guides at page 576, a lumbar radiculopathy
supported by clinical facts, such as a herniated disc shown by an imaging study, was not
sufficient to constitute a ratable spinal nerve impairment. Dr. Brigham advised that, in order for
2

A.M.A., Guides 406, 410-11.

3

Id. at 402.

4

Dr. Brigham stated that the statement of accepted facts indicated that lumbar radiculopathy was listed as an
“accepted diagnosis.”

3

the radiculopathy to be ratable, the clinical findings must correlate with radiographic findings
such as motor weakness, loss of reflex and a positive root tension sign. He reviewed
Dr. Jahromi’s August 25, 2011 report and found that none of the applicable components
confirmed the diagnosis of radiculopathy. Although Dr. Jahromi noted decreased sensation in
the left lower extremity below the knee along the L5 nerve root, there was no evidence of a disc
herniation or stenosis that impinged on the left L5 nerve root or any other lumbar nerve root
based on the MRI scan results; nor were there any other findings that supported a left L5
radiculopathy. Dr. Brigham stated that appellant underwent electrodiagnostic studies of the
lower extremities on September 22, 2010 which produced normal results, with no nerve root
impingement.
In addition, Dr. Brigham noted that on examination appellant showed normal strength in
her lower extremities and normal and equal bilateral deep tendon reflexes of the knees and
ankles. He concluded that in the absence of a verifiable lumbar radiculopathy she had no ratable
impairment of the lower extremities under the sixth edition of the A.M.A., Guides based on
Dr. Jahromi’s August 25, 2011 report.
By decision dated March 8, 2012, OWCP granted appellant a schedule award for a 15
percent permanent impairment of the left upper extremity for the period August 25, 2011 to
July 17, 2012, for a total of 46.8 weeks of compensation.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.8
ANALYSIS -- ISSUE 1
OWCP accepted the conditions of left shoulder strain and impingement syndrome of the
left shoulder. Dr. Brigham reviewed Dr. Jahromi’s August 25, 2011 report and found that
appellant had a 15 percent left upper extremity impairment based on the range of motion method
outlined in the applicable tables of the sixth edition of the A.M.A., Guides, which yielded a
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

7

Id.

8

Veronica Williams, 56 ECAB 367, 370 (2005).

4

higher impairment rating than the diagnosis-based method. The Board notes that the A.M.A.,
Guides stipulate that the examiner should use the methodology with the highest impairment
rating in that region that is causally related for the impairment calculation.9 Based on this
principle Dr. Brigham properly found that the loss of range of motion method for rating
impairments was the appropriate method for rating appellant’s accepted left shoulder conditions,
as opposed to the diagnosis-based method.
The Board has reviewed Dr. Brigham’s calculation of permanent impairment of
appellant’s left shoulder, utilizing the range of motion methodology and finds that he properly
utilized Table 15-34 of the A.M.A., Guides, at page 475, to conclude that she had a nine percent
impairment based on 80 degrees of flexion and a six percent impairment based upon 80 degrees
of abduction. Dr. Brigham properly calculated her permanent impairment of the left upper
extremity to be 15 percent.
The Board notes that Dr. Jahromi’s August 25, 2011 impairment rating was rendered in
conformance with the fifth edition of the A.M.A., Guides. Therefore, while the findings on
examination and measurements Dr. Jahromi calculated constituted a sufficient basis for
Dr. Brigham’s impairment rating, the impairment ratings Dr. Jahromi issued in his report were
not in conformance with the updated edition of the A.M.A., Guides. Accordingly, as OWCP’s
medical adviser provided the only impairment rating of record rendered in accordance with the
applicable protocols and tables of the A.M.A., Guides, it properly granted a schedule award for a
15 percent left upper extremity impairment in its March 8, 2012 decision.
LEGAL PRECEDENT -- ISSUE 2
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.10 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.11
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides

9

A.M.A., Guides 387.

10

Pamela J. Darling, 49 ECAB 286 (1998).

11

Thomas J. Engelhart, 50 ECAB 319 (1999).

5

Newsletter “Rating Spinal Nerve
(July/August 2009) is to be applied.12

Extremity

Impairment

using

the

sixth

edition”

In addressing lower extremity impairments, due to peripheral or spinal nerve root
involvement, the sixth edition requires identifying the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Factual History (GMFH)
and if electrodiagnostic testing were done, GMCS.13 The net adjustment formula is (GMFH CDX) + (GMCS - CDX).14
ANALYSIS -- ISSUE 2
OWCP accepted a lumbar sprain condition and a lumbar radiculopathy condition. The
Board notes that a schedule award is not payable under FECA for injury to the spine15 or based
on whole person impairment.16 However, a claimant may be entitled to a schedule award for
permanent impairment to an extremity even though the cause of the impairment originated in the
spine.17 Appellant must establish impairment to a scheduled member caused by the accepted
condition before an impairment due to a preexisting condition can be assessed.18 The instant
record is not sufficient to establish that appellant has any impairment caused by his accepted
lumbar strain or lumbar radiculopathy condition.
Dr. Brigham found that appellant had no ratable impairment for lumbar radiculopathy
under the sixth edition of the A.M.A., Guides. He advised that although the July/August issue of
The Guides Newsletter indicated that, radiculopathy was ratable based on motor or sensory
dysfunction of the spinal nerves, Dr. Jahromi’s August 25, 2011 report did not contain
documentation showing that appellant had any of these findings. Dr. Brigham stated that a
lumbar radiculopathy supported by clinical facts, such as a herniated disc shown by an imaging
study, was not sufficient to constitute a ratable spinal nerve impairment pursuant to the sixth
edition of the A.M.A., Guides at page 576. He noted that the September 2010 MRI scan and
EMG findings showed normal results and presented none of the applicable components to
confirm a diagnosis of radiculopathy. Dr. Brigham advised that, although Dr. Jahromi noted
decreased sensation in the left lower extremity below the knee along the L5 nerve root, there was
no evidence of a disc herniation or stenosis that impinged on the left L5 nerve root or any other
nerve root based on the September 21, 2010 MRI scan results; nor were there any other findings
12

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part 3
-- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The newsletter is included as
Exhibit 4.
13

A.M.A., Guides 533

14

Id. at 521.

15

Pamela J. Darling, 49 ECAB 286, n.10 (1998).

16

N.M., 58 ECAB 273, n.9 (2007).

17

Thomas J. Engelhart, 50 ECAB 319, n.11 (1999).

18

See generally Thomas P. Lavin, 57 ECAB 353 (2006).

6

that supported a left L5 radiculopathy. He stated that the September 22, 2010 EMG studies
produced normal results, with no nerve root impingement. In addition, Dr. Brigham advised that
on examination appellant showed normal strength in her lower extremities; normal and equal
bilateral deep tendon reflexes of the knees and ankles; and normal sensation, strength and tone in
the left lower extremity. Based on this objective evidence he found that she had no ratable
findings of sensory or motor loss impairment related to the L5 spinal nerve root in the left lower
extremity. Dr. Brigham properly concluded that in the absence of a verifiable lumbar
radiculopathy appellant had no ratable impairment of the lower extremities. Dr. Jahromi’s
August 2011 report merely found that she had a seven percent whole person impairment
stemming from the left lower extremity; the Board notes that FECA does not provide schedule
awards for permanent impairment of the whole person or body as a whole.19
The Board finds that OWCP properly found in its March 8, 2012 decision that appellant
had no permanent impairment of the left lower extremity. Dr. Brigham’s December 19, 2011
report, the only impairment rating rendered in conformance with the applicable protocols of the
A.M.A., Guides, represented the weight of the medical evidence in this case. The March 8, 2012
decision of OWCP is affirmed.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than a 15 percent permanent impairment of
the left upper extremity, for which she received a schedule award. The Board finds that
appellant has not sustained any permanent impairment to a scheduled member of her body
causally related to her accepted lumbar condition, thereby entitling her to a schedule award under
5 U.S.C. § 8107.

19

See B.M., Docket No. 09-2231 (issued May 14, 2010); D.J., 59 ECAB 620 (2008).

7

ORDER
IT IS HEREBY ORDERED THAT the March 8, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 1, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

